Citation Nr: 0424770	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  00-25 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a compensable rating for hearing loss.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 decision by the RO.

This case was previously before the Board in July 2003.  At 
that time, it was remanded to the RO for additional 
development.  The case was returned to the Board in August 
2004.

The Board notes that it is not entirely clear from the record 
whether the veteran is currently service connected for 
unilateral or bilateral hearing loss.  Notably, when he filed 
his original claim for benefits in 1970, he identified the 
disability being claimed as hearing loss in the right ear.  
However, when the RO entered its decision on the claim in 
April 1971, and when it notified the veteran of that 
decision, it indicated only that service connection was being 
granted for "hearing loss", without specifying whether the 
award was limited to the right ear.

One might well conclude that the original award was intended 
to be limited to the right ear, inasmuch as the most recent 
examination report of record at that time showed that the 
veteran had normal hearing in his left ear.  Indeed, it 
appears that the veteran's representative has concluded that 
the original award was so limited, insofar as she has 
requested, by way of a substantive appeal dated in November 
2000, that the RO consider service connection for hearing 
loss in the left ear.  Significantly, however, the RO has not 
responded to the representative's request for such 
consideration, and it appears from the current decision on 
appeal, and the statement of the case (SOC) and supplemental 
SOC (SSOC) generated in connection therewith, that the RO has 
evaluated the veteran's present claim for increase as though 
he is service connected for hearing loss in both ears.

As set out in further detail below, the outcome of the 
present appeal is not affected by this apparent ambiguity.  
Consequently, the Board will proceed with appellate 
consideration of the veteran's claim.  Nevertheless, this 
matter needs to be addressed.  If the original award was 
limited to the right ear, then the claim for service 
connection for hearing loss in the left ear remains pending 
and needs to be adjudicated by the RO.  If, on the other 
hand, the original award granted service connection for 
bilateral disability, that fact needs to be clarified so that 
it can be properly taken into account in the context of any 
future claim(s) for increase.  These matters are referred to 
the RO.


FINDINGS OF FACT

1.  On examination in August 2000, the veteran had level IV 
hearing acuity in the right ear, and level I hearing in the 
left ear.

2.  On examination in May 2001, the veteran had level V 
hearing acuity in the right ear, and level I hearing in the 
left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5013A (West 2002); 38 C.F.R. §§ 3.321, 3.383, 3.385, 
4.1, 4.7, 4.85, 4.86 (2003); 38 C.F.R. §§ 3.383, 4.85, 4.86, 
4.87 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a higher evaluation for his service-
connected hearing loss.  In essence, he maintains that the 
currently assigned rating does not adequately reflect the 
severity of his disability.  He says that he has difficulty 
tolerating loud sounds, and that he has trouble following 
group conversations and listening in noisy environments.



I.  Increased Rating

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

In assessing a claim for an increased rating, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  

Hearing loss is evaluated in accordance with the criteria set 
forth in 38 C.F.R. Part 4.  Amendments to those criteria 
became effective on June 10, 1999.  See Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25,202 (May 11, 1999) (now codified at 38 C.F.R. 
§§ 4.85, 4.86, 4.87 (2003)).

Prior to June 10, 1999, hearing loss was rated on the basis 
of controlled speech discrimination tests, together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(1998).  With exceptions not here applicable, the results of 
these tests were charted on Table VI, as set out in the 
Rating Schedule, to determine the appropriate numeric 
designation of impaired efficiency (I through XI) to be 
assigned to each ear.  These numeric designations were then 
charted on Table VII, to determine the rating to be assigned.  
Id.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (indicating that evaluations of hearing loss are 
determined by a "mechanical application" of the rating 
schedule).  If service connection was in effect for only one 
ear, and the appellant did not have total deafness in both 
ears, the auditory acuity of the non-service-connected ear 
was considered normal (level I) for purposes of rating the 
service-connected disability.  See 38 U.S.C.A. § 1160(a) 
(West 1991); 38 C.F.R. § 3.383 (1998); Boyer v. West, 210 
F.3d 1351 (Fed. Cir. 2000); VAOPGCPREC 32-97, 62 Fed. Reg. 
63,603 (Dec. 1, 1997).

Under the "new" criteria, bilateral hearing loss manifested 
by "normal" patterns of impairment is rated just as it was 
prior to June 10, 1999.  See 38 C.F.R. § 4.85 (2003).  
However, the regulations now contain certain additional 
provisions with respect to "exceptional" patterns of 
impairment.  These provisions apply when the puretone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Id. § 4.86.  In addition, amendments made to 38 C.F.R. 
§ 3.383(a)(3), effective from December 6, 2002, provide a new 
method for rating unilateral hearing loss.  Under the revised 
law, if an appellant has hearing impairment in one ear 
compensable to a degree of 10 percent or more as a result of 
service-connected disability, and hearing impairment as a 
result of non-service-connected disability that meets the 
provisions of 38 C.F.R. § 3.385 in the other ear, VA will pay 
compensation as if both ears were service connected.  See 
Compensation for Certain Cases of Bilateral Deafness, 69 Fed. 
Reg. 48,148 (Aug. 9, 2004) (to be codified at 38 C.F.R. 
§ 3.383(a)(3)).  See also 38 C.F.R. § 3.385 (2003) 
(indicating that, for VA purposes, impaired hearing is 
considered to be a disability only if the auditory threshold 
at 500, 1000, 2000, 3000, and/or 4000 Hertz is 40 decibels or 
greater; if the auditory thresholds for at least three of 
those frequencies is 26 decibels or greater; or if speech 
recognition scores using the Maryland CNC test are less than 
94 percent).

B.  Analysis

In the present case, the record shows that the veteran 
underwent a VA audiometric examination in August 2000.  At 
that time, testing revealed puretone thresholds of 20, 50, 
70, and 80 decibels in the veteran's right ear, and 10, 10, 
50, and 50 decibels in his left ear at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  (The average of these 
thresholds is 55 for the right ear and 30 for the left ear.)  
Additionally, he had speech discrimination scores of 80 
percent in the right ear and 96 percent in the left.  Under 
both the "old" and "new" criteria, Table VI, these results 
correspond to level IV acuity for the right ear and level I 
acuity for the left ear.

The record also shows that the veteran underwent a VA 
audiometric examination in May 2001.  At that time, testing 
revealed puretone thresholds of 20, 50, 75, and 85 decibels 
in the veteran's right ear, and 10, 15, 50, and 55 decibels 
in his left ear at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  (The average of these thresholds is 58 for the 
right ear and 33 for the left ear.)  Additionally, he had 
speech discrimination scores of 70 percent in the right ear 
and 96 percent in the left.  Under both the "old" and 
"new" criteria, Table VI, these results correspond to level 
V acuity for the right ear and level I acuity for the left 
ear.

As noted previously, it is not entirely clear whether the 
veteran is presently service connected for hearing loss only 
in the right ear, or in both ears.  See Introduction, supra.  
Accordingly, the Board will consider whether he is entitled 
to a higher rating for either unilateral or bilateral 
disability.

As for unilateral disability, under the "old" criteria, as 
noted above, if an appellant did not have total deafness in 
both ears, his non-service-connected ear was considered 
normal (level I) for evaluation purposes.  Here, it is clear 
from the medical evidence that the veteran does not suffer 
from total deafness in both ears.  Consequently, and given 
that he is shown to have no more than level V acuity in the 
service-connected (right) ear, he would be entitled to 
nothing more than a noncompensable evaluation for unilateral 
hearing loss under the "old" criteria and Table VII.

Notably, the "new" criteria for rating unilateral hearing 
loss are more liberal.  However, as noted previously, they 
require that the hearing impairment in the service-connected 
ear be compensable to a degree of 10 percent or more before 
the impairment occasioned by the non-service-connected ear 
can be considered.  Here, the medical evidence demonstrates 
that the veteran has no more than level V acuity in the right 
ear.  Thus, considering that ear alone-that is, assuming for 
the moment that the left ear has level I acuity (which, 
coincidentally, is the actual level of impairment in that 
ear)-he is entitled to no more than a noncompensable rating 
for the right ear under Table VII.  Accordingly, because the 
right ear is not independently ratable at 10 percent or more, 
the impairment in his left ear may not be considered (that 
is, it must be considered normal, or level I, for rating 
purposes) in rating his unilateral disability, and no more 
than a zero percent (noncompensable) rating may be assigned.

Nor is a compensable rating warranted on the basis of 
bilateral disability.  Even assuming, hypothetically, that 
the veteran is service connected for hearing loss in both 
ears, the results from the August 2000 and May 2001 
examinations (showing no more than level V hearing acuity in 
the right ear, and no more than I in the left) clearly 
support the assignment of no more than a zero percent 
(noncompensable) evaluation under Table VII.

The Board acknowledges that the veteran was examined by a 
private audiologist in January 1995.  However, that report is 
too old to be of any utility in assigning a current 
evaluation.  See Francisco, supra.  Moreover, it is not clear 
from the report of the examination that the speech 
discrimination scores contained therein were obtained by 
using the Maryland CNC test, as prescribed by VA regulation.  
See 38 C.F.R. §§ 3.385, 4.85 (2003).  But even if the results 
of this examination were considered, it would not result in 
the assignment of a higher evaluation for the veteran's 
disability.  This is so because the report of the examination 
shows that the veteran had puretone thresholds of 15, 50, 65, 
and 90 decibels in his right ear, and 10, 10, 40, and 35 
decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively (the average of these thresholds is 55 
for the right ear and 24 for the left ear.), and that he had 
speech discrimination scores of 84 percent in the right ear 
and 100 percent in the left.  Under both the "old" and 
"new" criteria, Table VI, these results correspond to only 
level IV acuity for the right ear and level I acuity for the 
left ear; a combination which warrants no more than a 
noncompensable rating under Table VII, whether for unilateral 
or bilateral disability.

As noted previously, the evaluation of hearing loss is based 
on a "mechanical application" of the rating schedule.  None 
of the audiological data supports the assignment of a rating 
in excess of the currently assigned evaluation.  Nor does the 
evidence demonstrate that the veteran has an "exceptional" 
pattern of hearing impairment, as defined in 38 C.F.R. § 4.86 
(2003).  Accordingly, the Board finds that the preponderance 
of the evidence is against his claim.

C.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2003).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
hospitalized for problems with hearing loss, and there is 
nothing in the record to suggest that his disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular standards.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Court also held that VA must request that 
the claimant provide any evidence in his possession that 
pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in August 2001 that informed him, among 
other things, that VA needed "evidence showing that your 
service[-]connected hearing loss condition has increased in 
severity".  With regard to elements (2) and (3), the Board 
notes that the RO's August 2001 letter also notified him of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would obtain any relevant 
reports of VA or VA-authorized treatment, and that it would 
also make reasonable efforts to help him obtain other 
evidence (such as medical records, employment records, and 
records from other Federal agencies), but that he was 
responsible for providing any necessary releases and enough 
information about the records so that VA could request them 
from the person or agency that had them.  He was also 
informed that VA would assist him by providing a medical 
examination or getting a medical opinion if it was necessary 
to make a decision on his claim.  Finally, with respect to 
element (4), the Board notes that it does not appear from the 
record that the veteran has explicitly been asked to provide 
"any evidence in [his] possession that pertains to the 
claim".  As a practical matter, however, he has been amply 
notified of the need to provide such evidence.  The RO's 
August 2001 letter, for instance, informed him of the 
evidence that was needed to substantiate his claim; notified 
him that it was ultimately his responsibility to support his 
claim with appropriate evidence; and invited him to "[s]end 
the information describing additional evidence or send the 
evidence itself . . .."  Further, the RO issued the veteran 
an SSOC in August 2003 that contained the complete text of 
38 C.F.R. § 3.159(b)(1).  Given this correspondence, it seems 
untenable that the veteran would have refrained from 
submitting any other relevant evidence he might have had.  
Accordingly, the Board is satisfied that the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) require VA to include this fourth 
element as part of its VCAA notice, is obiter dictum and not 
binding on VA).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2003).

The Board also acknowledges that the August 2001 letter was 
sent to the veteran after the RO's February 2000 decision 
that is the basis for this appeal.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided-and appealed-by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini, 18 Vet. App. 
at 120, that where, as here, the Section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded two VA 
examinations in connection with the present appeal, and all 
of the evidence that he has identified has been procured.  
The Board acknowledges the veteran's complaint that his VA 
examinations were inadequate because his claims file was not 
reviewed by the audiologist who examined him.  However, as 
noted above, the evaluation of hearing loss is based on a 
"mechanical application" of the rating schedule which, in 
turn, in based on controlled speech discrimination tests and 
the results of puretone audiometry tests.  A review of the 
claims file would not change the audiological data that is 
the basis for the veteran's rating.  Accordingly, in the 
Board's view, given the particular circumstances of this 
appeal, it was not necessary that the examiner review the 
veteran's claims file.  See, e.g., VAOPGCPREC 20-95, 61 Fed. 
Reg. 10,063 (March 12, 1996) (whether review of a claimant's 
prior medical records is necessary in a particular case 
depends largely upon the scope of the examination and the 
nature of the findings and conclusions the examiner is 
requested to provide).  The data obtained is adequate for 
rating purposes, and no further action is required in order 
to fulfill the duty to assist.


ORDER

The appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



